Citation Nr: 0211040	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  97-04 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for service connected 
schizophrenia, undifferentiated type, currently evaluated as 
50 percent disabling, to include a 100 percent schedular 
evaluation based upon individual unemployability pursuant to 
the provisions of 38 C.F.R. § 4.16(c).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

J. A. J., M.D.



ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from October 1973 to 
October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an May 1995 rating decision by the San 
Juan, Commonwealth of Puerto Rico, regional office (RO) of 
the Department of Veterans' Affairs (VA).

Based upon a review of the statements submitted by the 
veteran, it is the Board's opinion that the issue of 
entitlement to a 100 percent schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 4.16(c) (1996) is included in 
her claim for an increased evaluation for her service- 
connected psychiatric disorder.  This issue is deemed to be 
properly before the Board for appellant consideration at this 
time and the issue is as stated on the title page of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's schizophrenia, undifferentiated type, is 
productive of severe impairment in social and occupational.

3.  Service connection is in effect for schizophrenia 
evaluated as 70 percent disabling.

4.  The veteran's schizophrenia, undifferentiated type, 
prevents her from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

1.  The schedular criteria for a 70 percent evaluation for 
schizophrenia, undifferentiated type, have been met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 9204 (effective prior to November 7, 1996).

2.  The criteria for entitlement to 100 percent schedular 
evaluation based on individual unemployability due to 
schizophrenia, undifferentiated type, have been met.  38 
U.S.C.A. § 1155 (West 1991). 38 C.F.R. § 4.16(c) (effective 
prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

The VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  In this regard, the information and 
evidence needed is that which would demonstrate that an 
increased evaluation was warranted.  Such action was 
accomplished by means of statement of the case, the 
supplemental statements of the case, and a February 2002 
letter from the RO to the veteran.  In the February 1997 RO 
hearing the VA informed the veteran that she could identify 
relevant evidence to submit and provide contact information.  
These documents informed the veteran of the relevant 
criteria, and evidence needed, by which an increased rating 
could be granted.  She was advised that she could furnish the 
names and addresses of all health care providers who have 
treated her for schizophrenia, which were not currently of 
record.  See Quartucccio v. Principi, 16 Vet. App. 183 
(2002).  

While the veteran was not informed of the provisions of the 
VCAA, the provisions of this act have been fulfilled as noted 
above. See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  In view of these actions by VA, 
the Board finds that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed; the discussions in these various documents apprised 
her of the information and evidence needed to substantiate 
her claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remands and by the 
letters sent to the appellant.  Also, VA examinations were 
conducted during the appeal period.  The Board concludes that 
all pertinent evidence has been obtained, and that no further 
development of the case is warranted.  VA has satisfied its 
duties to notify and assist the appellant in this case in 
accordance with the VCAA.  

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (2001), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2001).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).

As indicated by the supplemental statement of the case the RO 
has assigned a 50 percent rating for the service connected 
schizophrenia, undifferentiated type, in accordance with the 
criteria set forth in the Schedule for Rating Disabilities, 
38 C.F.R. Part 4, Diagnostic Code 9204.

Diagnostic Code 9204 provides that a 100 percent rating is 
assignable when there are active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability.  A 70 
percent is warranted for lesser symptomatology, such as to 
produce severe impairment of social and industrial 
adaptability.  A 50 percent is warranted for considerable 
impairment of social and industrial adaptability. 

Effective November 7, 1996, the rating criteria for mental 
disorders were amended. Under the revised rating criteria, a 
50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent disability evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted for total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, one's own occupation, or one's own name.  38 
C.F.R. § 4.130, Diagnostic Code 9204.  

Since the schedular criteria (regulatory) changed during the 
appeal prior to a final Board decision on the issue, the 
version most favorable to the appellant will apply. Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).

A Global Assessment Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet.App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  A GAF of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, and frequent shoplifter) or any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

A review of the record shows that the Board granted service 
connection for a psychiatric disorder in July 1985.  In a 
March 1986 decision the RO assigned a 10 percent rating for a 
schizophrenic disorder effective from September 1982 and a 30 
percent rating effective from February 1986.  In September 
1988 the Board increased the 30 percent rating to 50 percent.  
The 50 percent rating has remained in effect until the 
current claim.  

The veteran was hospitalized at a VA facility in February 
1994 for a schizoaffective disorder.  The GAF at the time of 
discharge from the hospital was 50.

A VA examination was conducted in June 1995.  At that time 
she reported she was on Social Security.  She complained of 
nightmares and going to Haiti to become invisible.  The 
examination showed that she was oriented times three.  Her 
mood was anxious. Her affect was constricted.  Her attention, 
concentration, and memory were good.  Her speech was clear, 
coherent and elaborated.  She was not suicidal or homicidal.  
She exhibited good impulse control.  Her insight and judgment 
were fair.  The diagnosis was schizophrenia, residual type.  
The GAF was 0, unspecified.

The veteran was hospitalized at a VA facility due to her 
psychiatric disorder from October 1996 until November 1996.  
She was admitted due to hearing voices, feeling anxious and 
depressed with delusions.  She felt that everybody wanted to 
hurt her.  She was hearing voices on and off.  The assessment 
was chronic schizophrenia, paranoid type with an acute 
exacerbation of symptoms, and depression not otherwise 
specified.  It was reported that her condition improved but 
her prognosis remained poor.  It was remarked that the 
veteran was not able to work or get involved in gainful 
activities.  Her prognosis was poor.  A GAF 50 was assigned.

The veteran received intermittent treatment at VA facilities 
for several problems from 1996 to 1999, to include for her 
psychiatric illness.

Received in February 1997 was an application for 
unemployability benefits.  At that time the veteran reported 
that she had occupational experience as a key punch operator 
with the telephone company.  She last worked in August 1977.  
She had two years of college.

A hearing was held at the RO in February 1997.  At that time 
J. A. J., M.D. testified on behalf of the veteran.  The 
physician indicated that he had seen her on several 
occasions, and had reviewed her medical records.  He stated 
that she was not qualified to work. At the times he had seen 
the veteran she did not have any threshold of tolerance.  Her 
capacity for frustration was minimal.  She was always on the 
defensive.  She did not trust anybody.  She was found to not 
have industrial or social capabilities.  She never had 
friends and was always alone.  She did not trust anyone, 
either man or woman.  The veteran did not testify.

A VA examination was conducted in February 1997.  At that 
time the examiner indicated that all her records were 
reviewed.  There is good evidence as to how her symptoms have 
manifested throughout the years form latent symptomatology to 
a full-blown psychosis.  The examination showed that she was 
markedly verboherric.  There were some loose associations and 
a lot of circumstantiality.  Overall she was relevant.  The 
content revealed obsessive ideas of sexual identification and 
people seeing women in the military as lesbians.  She never 
maintained a close relationship with anyone.  There were deep 
seeded feelings of inadequacy.  She was referential and 
distrustful.  She had a lot of hysterical manifestations.  
The affect was constricted.  Her mood was depressed.  She was 
oriented in person, place and time.  Her memory was 
preserved.  Judgment was fair.  Her insight was markedly 
poor. The diagnosis was schizophrenic disorder, 
undifferentiated type.   Her GAF was 50.  

Received in March 1998 a disability determination by the 
Social Security Administration (SSA), dated August 1978, 
which shows that the veteran was awarded disability benefits.  
She was considered disabled since October 1976 due to 
schizophrenia, paranoid type.  The medical records on which 
the decision was based accompanied the determination.   

A VA examination was conducted in January 2000.  At that time 
the veteran reported that she was receiving treatment at a VA 
outpatient clinic.  Her medications include Haldol and 
Valium.  The veteran reported that she lived alone in an 
apartment at the back of her sister's home.  She complained 
of frequent visual hallucinations and muscle pain.  She 
stated that people avoided her.  

The examinations showed that she was neatly dressed and 
groomed.  She was alert and oriented in time, place, and 
person.  Her mood was anxious and her affect constricted.  
Her attention, concentration, and memory were good.  Her 
speech was clear and coherent.  She exhibited odd behavior.  
She was not hallucinating.  She was not suicidal or 
homicidal.  Her insight and judgment were fair.  She had good 
impulse control.  The diagnosis was schizophrenic, chronic, 
undifferentiated type.  Her GAF was 50.  

To summarize, the veteran's statements are deemed competent 
with regard to the description of the symptoms of her 
psychiatric illness.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record in conjunction with the 
pertinent rating criteria previously set forth.  

In this regard, the evidence shows that the veteran is 
receiving ongoing treatment for her psychiatric symptoms.  
Her illness required hospitalization in February 1994 and 
October 1996.  At the time of the October 1996 
hospitalization she apparently was actively hallucinating. 

The February 1997 VA examination showed findings which 
included loose associations, a lot of circumstantiality, 
obsessive ideas of sexual identification, isolation, 
hysterical manifestations, constricted affect, poor insight 
and depression.  Additionally, the January 2000 VA 
examination showed an anxious mood and a constricted affect.  
The GAF score assigned following hospitalizations in February 
1994, October 1996, and the two most recent VA examinations 
was 50 which is indicative of serious symptoms including no 
friends and the inability to keep a job.   The record shows 
that she has not worked apparently since 1977.  

After reviewing the medical evidence in conjunction with the 
veteran's statements, it is the judgment of the Board that 
the schizophrenia, undifferentiated type, results in severe 
social and industrial impairment.  Thus, a 70 percent rating 
is warranted in conjunction with the rating criteria in 
effect prior to November 7, 1996.  

However, this same evidence does not show that the symptoms 
and findings satisfy the criteria for a 100 percent schedular 
rating under either the old or new rating criteria.  

The February 1995 VA examination showed that the veteran was 
oriented times three and her attention, concentration, and 
memory were good.  Also there was no impairment in speech.  
Likewise the February 1997 examination showed no impairment 
in orientation or memory and her judgment was described as 
fair.  Furthermore, the January 2000 examination found that 
her attention, concentration, and memory were good without 
evidence of hallucination and no impairment in speech.  The 
records show that she was well groomed.  The current evidence 
does not show such debilitation resulting from her 
psychiatric illness as to satisfy the criteria for a 
schedular rating in excess of 70 percent either under the old 
or revised rating criteria. 

The veteran is also asserting that her psychiatric illness 
prevents her from working. As the schizophrenia is the 
veteran's only service connected disability, and in view of 
the previously discussed grant of 70 percent, the provisions 
of 38 C.F.R. § 4.16(c) (effective prior to November 7, 1996) 
must be considered.  In such cases where the only compensable 
service connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes the 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c) (effective prior to November 7, 
1996).

In this regard, as previously discussed, the psychiatric 
disorder causes severe industrial impairment.  The record 
shows that the veteran has two years of college and last 
worked in the telephone company in 1977.  Her GAF scores 
dating back to 1994 have been primarily 50, which is 
consistent with the inability to maintain employment.  
Furthermore, on discharge form the VA facility in November 
1996 it was remarked that the veteran was not able to work.  
Also, the Board notes that the SSA found the veteran disabled 
since 1976 due to her psychiatric illness.  Based on this 
evidence, the Board finds that the veteran's schizophrenia, 
undifferentiated type, precludes her from securing or 
following a substantially gainful occupation and that a 100 
percent schedular rating is thus warranted with application 
of 38 C.F.R. § 4.16(c) (1996). 


ORDER

A 100 percent schedular evaluation pursuant to 38 C.F.R. § 
4.16(c) is granted for schizophrenia, undifferentiated type 
subject to the law and regulations governing the payment of 
monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

